Citation Nr: 0605576	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  99-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic right lower 
extremity disability, to include a right foot infection and 
right leg cellulitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1964 through March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  After twice being remanded, the case 
is now before the Board for appellate review.


FINDINGS OF FACT

1.  The competent medical evidence showing treatment for the 
veteran's current foot disability commenced in 1999, over 
thirty years post-service. 
 
2.  The record is devoid of evidence establishing a causal 
connection between the veteran's in-service foot infection 
and his current right leg disability.


CONCLUSION OF LAW

The criteria for service connection for a chronic right lower 
extremity disability, to include a right foot infection and 
right leg cellulitis, have not been met.   
38 U.S.C.A. §§ 1110 (West 2002);  38 C.F.R. § 3.303(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a chronic right 
lower extremity disability.  He contends that his right foot 
infection and right leg cellulitis were incurred during 
service, and that he self-treated various foot infections 
over the years until he was forced to seek medical treatment 
due to the severity of a 1999 infection.  The preponderance 
of the evidence is against his claim, because there is no 
competent medical evidence to establish a nexus between his 
in-service injury and his 1999 injury.

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110;  38 
C.F.R. § 3.303(a).

The first element, medical evidence of a current disability, 
is met because the record includes continuous treatment 
records since 1999 from private and VA physicians, including 
the December 2002 VA diagnosis of post infection and skin 
grafting over the right lower leg.

The second element, medical evidence of in-service incurrence 
or aggravation of an injury or disease, is also met, because 
the service medical records include a September 1966 
handwritten treatment note regarding the veteran's infected 
feet.

The third element, medical evidence of a nexus between the 
current disability and the in-service disease or injury, is 
not met, because there is no competent medical evidence 
regarding the veteran's foot infection between his September 
1966 in-service treatment note and the April 1999 surgery 
from Our Lady of the Lake Regional Medical Center.  Thus, 
there is no evidence of medical treatment for the claimed 
disability for nearly 33 years.  

The December 2002 VA examiner recognizes the in-service 
injury and the current diagnosis, but also addresses the 
lapse in treatment.  The VA examiner opined that the "time 
lapse is too large to establish the relationship between the 
infection while in Vietnam in 1967 and the infection occurred 
in 1999."  This is evidence against the veteran's claim.  

Despite the veteran's testimony that he treated various foot 
infections himself between service and 1999, there is no 
competent medical evidence of a nexus between the current 
disability and the in-service disease or injury.  It does not 
appear that the veteran has special medical training, and he 
is not competent to render a medical opinion in this regard. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because 
the third element for service connection is not met, the 
veteran's claim must be denied.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

Here, several letters were sent to the veteran, giving him 
adequate notice.  The July 2001 letter notified the veteran 
of the evidence necessary to establish service connection, 
what was already in the claims file, what VA had and would 
obtain on the veteran's behalf, and what evidence the veteran 
should submit to VA himself.  The letter also informed the 
veteran that it is his responsibility to ensure that all 
relevant evidence is received by VA.  Post-remand letters 
were sent to the veteran in March 2004 and April 2005.  These 
letters updated the veteran as to the status of his evidence 
collection.  Thus, the July 2001 letter and subsequent 
updates satisfied VA's duty to notify.  

VA also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Here, the record contains the veteran's private and 
VA treatment records, his service medical records, and a 
December 2002 VA foot examination report.  

During the November 1999 personal hearing, the veteran 
described Dr. Waguespack's opinion that the veteran's current 
disability is related to service.  At the close of the 
hearing, the veteran stated that he would get Dr. 
Waguespack's nexus opinion in writing and submit it to VA.  
The veteran was given ample time to do so.  In fact, it has 
been more than six years since that hearing and no such nexus 
opinion exists in the claim file.  At the behest of the 
Board, the Appeals Management Center asked the veteran for 
assistance to obtain these records.  In December 2005, the 
veteran stated that he had no additional evidence to submit 
in support of his claim.  Thus, VA satisfied its duty to 
assist 


ORDER

Entitlement to service connection for a chronic right lower 
extremity disability, to include a right foot infection and 
right leg cellulitis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


